Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office action addresses claims 1-23, 25-36, 38-48, and 50-52.  Claims 1-11 remain withdrawn from consideration.  Although claims 12, 25, and 38 were amended, claims 12-19, 21-23, 25-34, 36, 38-40, 42-48, and 50 remain rejected under 35 USC 103 over the references of record.  Claims 20, 35, 36, 41, 51 and 52 contain allowable subject matter as previously indicated.  Accordingly, this action is made final.  

Claim Objections
Claim 25 is objected to because of the following informalities:  in claim 25, last line, “the at battery module” should be “the battery module”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
Claims 12-17, 19, 21, 22, 25-30, 32, 34, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Kejha (US 20060208692) in view of Albano et al (US 20100136245), Rozon (US 5993983) and Hotta (US 20130300370).
Regarding claims 12 and 25, Kejha is directed to an energy storage battery device comprising a battery module comprising two electrochemical cells (11, 12).  The cell 11 has thin anodes and cathodes and results in high discharge rate and power density ([0034], [0035], [0040]).  The cell 12 has thicker anodes and cathodes (by at least 100%) and has a high energy density ([0041]).  The cell 11 is configured to provide pulsed power.  Regarding the limitation in claim 12 that “the first electrochemical cell and the second electrochemical cell each have an operational time within 10% of the other,” the limitation is met by the reference because the cells of Kejha are capable of being operated in such a manner.  Stated differently, the limitation is directed to a manner of operating, or a functionality of the cells (the operator can choose the C-rates, load, etc.).  See MPEP 2114.  Regarding the limitations in claim 25 reciting “configured to supply energy in an environmental temperature of…”, the cells of the reference are fully capable of performing in the claimed manner.  Regarding claims 13, 14, 26, and 27, the cathode of each cell may comprise lithium cobaltate, lithium manganate, lithium nickel cobaltate, or lithium manganese nickel cobaltate ([0036], [0041]).  Regarding claims 15, 16, 28, and 29, these claims are product-by-process claims that are met by the reference since they recite process steps (aerosol deposition process or physical vapor deposition) by which the electrochemical cells are manufactured.  As these process steps do not further limit the structure of the devices, the claims are met by the reference (see MPEP 2113).  Regarding claims 19 and 34, the system comprises a battery module (59) comprising a plurality of cells 11 (“second cells”) and a plurality of cells 12 (“first cells”) (Fig. 3).  Regarding claims 21 and 36, the device would at least be capable of supplying energy to an electronic device.  Regarding claim 32, the system comprises a control interface (54) and a charge management system including a charger (55) that is capable of recharging the device according to one of the claimed regimes (Fig. 4).   
The reference does not expressly teach that the cathode of cell 11 is 0.01-120 microns or that the cathode of cell 12 is 0.05-360 microns (claims 12 and 25). 
However, the position is taken that the thickness of the electrodes of each type of cell would be recognized by the skilled artisan as a result-effective variable that could be routinely optimized.  The use of thin electrodes results in high discharge rate and power density; accordingly the artisan would be motivated to make the electrodes of the cell 11 within the 0.01-120 micron range.  As noted above, the cell 12 uses electrodes that are at least 100% thicker than those of the cell 11.  Therefore, the range of 0.05-360 microns would also be rendered obvious.  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  
Further regarding claims 12 and 25, it would be obvious to use solid state devices as the cells 11 and 12 of the reference.  These devices have advantages such as increased safety relative to cells containing liquid electrolytes.  As such, this limitation would be rendered obvious. 
Kejha shows schematically in Figure 1 that cell 11 is located above cell 12, but does not teach that cell 11 (second cell) is stacked on top of cell 12 (first cell), that a volume of the first cell is larger than a volume of the second cell as recited in claim 12, or that a volume of the first cell is at least 80% of the total volume of the combined cells as recited in claim 25.
Albano et al. is directed to structures having multiple electrochemistries that are formed on the same substrate.   In Figure 2, the reference teaches an example of two thin-film lithium batteries that have different chemistries, the second battery being stacked on the first. 
Rozon is directed to a portable battery system employing a first cell (1) having high discharge rate (“Thin Metal Film” or TMF lead acid cell) and a second cell (3) having a high capacity (conventional lead-acid battery).  As shown in Figure 1, the high capacity battery is larger than the higher discharge rate battery.
With respect to the stacking limitation, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Therefore, the artisan would have stacked the cells of Kejha having different chemistries on the same substrate.  Further, in [0004], Albano et al. teach the following: 

    PNG
    media_image1.png
    189
    384
    media_image1.png
    Greyscale

Accordingly, the artisan would have further motivation to stack the different cells of Kejha on a single substrate according to the teachings of Albano et al. 
Further, the disclosure of Rozon shows that, given similar chemistry, a high-capacity battery can be larger than a high-output battery.  Thus, when applied to modified Kejha, the volume required for the high-capacity battery (thicker cathode) would be larger than the volume required for the high-output (thinner cathode) battery.  Further, it is submitted that a skilled artisan, employing common sense, would conclude that a cell having thicker electrodes would have a larger volume than a cell having thinner electrodes.  Accordingly, this limitation in claim 12 would be rendered obvious.  Further regarding claim 25, the recitation that first cell is at least 80% of the combined cell volume is not considered to distinguish over the reference.  Kejha discloses that the electrodes of the first cell should be “substantially thicker, preferably by at least 100%” than the electrodes of the second cell.  Rozon, also relied upon, shows the higher capacity cell as being substantially larger than the higher discharge rate cell.  The feature of the first cell being at least 80% of the volume of the combined cells would involve no more than routine skill in the art based on these disclosures, and it has not been shown that such a value has criticality or produces an unexpected result.  
Kejha further teaches embodiments of the invention wherein cells, or groups of cells, are connected in series and/or parallel configurations (see in particular parallel configuration of Fig. 2 and series configuration of Fig. 3; [0043] and [0046]).  However, Kejha does not expressly teach that the connection of the at least two cells (11 and 12) is configured to be dynamically switched between a serial connection and a parallel connection to bypass a malfunctioning cell or prepare the cells for charging, as recited in claims 12 and 25, or that the each cell is associated with a plurality of switches to form a repeating group, or that the configurations are configured to be dynamically switched based on the voltage of the battery module falling below or rising above a setpoint value (also claims 12 and 25).
Hotta teaches a battery pack (that is, battery module) having at least two batteries (21n) (Fig 1).  The batteries are dynamically switched between series and parallel configurations via switches (32n, 33n), wherein each cell is associated with two switches to form a repeating group.  The connections among the cells are changed in response to voltage measurements of each cell to bypass a malfunctioning cell (abstract), or the connections are changed to prepare the cells for charging (abstract).  In addition, an embodiment of Hotta (Example 4; [0078]-[0082]) teaches that the OCV of the series-connected cells as a whole is measured during charging of the battery module, and when this voltage exceeds a threshold, the connection of the cells therein is switched to parallel connection.  The voltage of the series-connected cells is tantamount to a voltage of the battery module. 
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Thus, it would have been obvious to incorporate the dynamic switching capability of Hotta into the apparatus of Kejha, with respect to the cells 11 and 12, in response, at least in part, to a voltage measurement of the battery module (the string of series-connected battery cells) as disclosed in Hotta.  Such a configuration is disclosed by Hotta as being determinative of the existence of a normal or abnormal state ([0079]).  Furthermore, the voltage of each cell can be measured individually after the module voltage measurement, and further refinements to connections can be made in response to these measurements.  This allows the system to bypass malfunctioning cells, increasing safety.  Thus, the claim language reciting “wherein the connection configurations are configured to be dynamically switched once a voltage of the battery module falls below or rises above a setpoint value” is met. 
Regarding claims 17 and 30, it is noted that Kejha teaches that cell 12 has an energy density of 240 Wh/kg ([0041]), which meets the claimed limitation of greater than 200 Wh/kg.  The reference further teaches that cell 11 has a power density of 4000 W/kg ([0040]), which also meets the claimed limitation of greater than 500 W/kg.  It is therefore presumed that the limitations relating the volumetric energy density and temperature are also therefore met by the reference.    
Regarding claims 22 and 50, which recite that the at least two cells are deposited onto a thin metal film substrate of a thickness of 6 microns or less (2 microns or less), it is submitted that it would be obvious to make a substrate (i.e., current collector) as thin as possible to maintain energy density of the system while still effectively supporting the batteries.  Accordingly, these claims would be rendered obvious. 


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kejha in view of Albano ‘245, Rozon, and Hotta as applied to claims 12 and 22 above, and further in view of Albano et al (US 20090325063).
Kejha does not expressly teach that the substrate is a metal foil ribbon having a longitudinal length, wherein a plurality of solid state cells are deposited along the length, and wherein the distance between adjacent cells increases in a direction of the length as recited in claim 23. 
In Figures 4 and 5 and in [0056]-[0059], Albano et al. teach a plurality of solid state cells deposited along the length of a ribbon substrate, the distance between adjacent cells increasing in a direction of the length.
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Thus, it would have been obvious to use the device structure of Albano et al. in the system of Kejha.  


Claims 12, 18, 25, 31, 33, 38-40, and 42-48 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20170054303) in view of Kejha, Albano et al ‘245, Rozon and Hotta.
Regarding claims 12, 25 and 38, Choi et al. is directed to a battery system comprising a battery module (100) comprising a high capacity battery (110) and a high output battery (120).  Regarding claim 38, the system further comprises a control unit (220, 140), a voltage sensor (231), a current sensor (232) and a temperature sensor (233) (Fig. 3).  The temperature sensor can be attached to the battery cells or can measure the ambient temperature ([0064]).  The control unit is configured to receive inputs from the sensors and transmit a control signal allocating discharge from each battery based on the power need of a load (see [0089], [0093]).  Although it is not explicitly stated that the controller is “configured to transmit a control signal to allocate […] power based on […] the environmental temperature,” (claim 38, or a similar recitation in claim 31), it is submitted that the controller is capable of being programmed to perform this function.  It has been held that “a general purpose computer, or microprocessor, programmed to carry out an algorithm creates ‘a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.’" In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).  In this case, since the claims do not recite a control unit that is "programmed," the apparatus of the prior art is deemed to be structurally indistinguishable from the claimed subject matter.  Regarding the limitation in claim 12 that “the first electrochemical cell and the second electrochemical cell each have an operational time within 10% of the other,” the limitation is met by the reference because the cells of Choi are capable of being operated in such a manner.  Stated differently, the limitation is directed to a manner of operating, or a functionality of the cells (the operator can choose the C-rates, load, etc.).  See MPEP 2114.  Regarding claim 18, the controller is configured to detect the power consumption level from the load and allocate power from the batteries accordingly.  Regarding claims 33 and 40, the battery 120 can recharge the battery 110, thereby using energy/power to heat up battery 110 by electrical heating (heat would be generated during charging).  Regarding claim 42, the controller is configured to calculate a state of charge ([0066]).  The manner in which the controller calculates the SOC, however, is given little patentable weight as the controller may be so programmed.  
Choi et al. do not expressly teach that the battery cells are cells having thinner cathodes and cells having thicker cathodes, as recited in claim 12, 25, and 38.  
As noted above, Kejha teaches battery cells 11 having thinner electrodes and battery cells 12 having thicker electrodes.  Cells 11 are high power density cells and cells 12 are high energy density cells. 
It is submitted that the use of cells having different thicknesses would have been obvious in Choi because Kejha shows how an artisan can achieve a high power density cell by using a specific electrode thickness and a high energy density cell by using a specific electrode thickness.  Thus, it would have been obvious to use thin cathode cells as the cells 120 of Choi and thick cathode cells as the cells 110 of Choi.  
Choi ‘303 as modified by Kejha further does not teach that a second cell is stacked on top of a first cell, and that the first cell has larger volume than the second cell as recited in claim 12, or that a volume of the first cell is at least 80% of the total volume of the combined cells as recited in claims 25 and 38.
Albano et al. is directed to structures having multiple electrochemistries that are formed on the same substrate.   In Figure 2, the reference teaches an example of two thin-film lithium batteries that have different chemistries, the second battery being stacked on the first. 
Rozon is directed to a portable battery system employing a first cell (1) having high discharge rate (“Thin Metal Film” or TMF lead acid cell) and a second cell (3) having a high capacity (conventional lead-acid battery).  As shown in Figure 1, the high capacity battery is larger than the higher discharge rate battery.
With respect to the stacking limitation, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Therefore, the artisan would have stacked the cells of modified Choi having different chemistries on the same substrate.  Further, in [0004], Albano et al. teach the following: 

    PNG
    media_image1.png
    189
    384
    media_image1.png
    Greyscale

Accordingly, the artisan would have further motivation to stack the different cells of modified Choi on a single substrate according to the teachings of Albano et al. 
Further, the disclosure of Rozon shows that, given similar chemistry, a high-capacity battery can be larger than a high-output battery.  Thus, when applied to modified Kejha, the volume required for the high-capacity battery (thicker cathode) would be larger than the volume required for the high-output (thinner cathode) battery.  Further, it is submitted that a skilled artisan, employing common sense, would conclude that a cell having thicker electrodes would have a larger volume than a cell having thinner electrodes.  Accordingly, this limitation in claim 12 would be rendered obvious.  Further regarding claims 25 and 38, the recitation that first cell is at least 80% of the combined cell volume is not considered to distinguish over the reference.  Kejha discloses that the electrodes of the first cell should be “substantially thicker, preferably by at least 100%” than the electrodes of the second cell.  Rozon, also relied upon, shows the higher capacity cell as being substantially larger than the higher discharge rate cell.  The feature of the first cell being at least 80% of the volume of the combined cells would involve no more than routine skill in the art based on these disclosures, and it has not been shown that such a value has criticality or produces an unexpected result.  
Choi ‘303 as modified by Kejha further does not expressly teach that the connection of the at least two cells (110 and 120) is configured to be dynamically switched between a serial connection and a parallel connection to bypass a malfunctioning cell or prepare the cells for charging, as recited in claims 12, 25 and 38, or that the each cell is associated with a plurality of switches to form a repeating group, or that the configurations are configured to be switched based on the battery module voltage falling below or rising above a setpoint value (also claims 12, 25, and 38).
Hotta teaches a battery pack (that is, battery module) having at least two batteries (21n) (Fig 1).  The batteries are dynamically switched between series and parallel configurations via switches (32n, 33n), wherein each cell is associated with two switches to form a repeating group.  The connections among the cells are changed in response to voltage measurements of each cell to bypass a malfunctioning cell (abstract), or the connections are changed to prepare the cells for charging (abstract).  In addition, an embodiment of Hotta (Example 4; [0078]-[0082]) teaches that the OCV of the series-connected cells as a whole is measured during charging of the battery module, and when this voltage exceeds a threshold, the connection of the cells therein is switched to parallel connection.  The voltage of the series-connected cells is tantamount to a voltage of the battery module. 
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Thus, it would have been obvious to incorporate the dynamic switching capability of Hotta into the apparatus of modified Choi, in response, at least in part, to a voltage measurement of the battery module (the string of series-connected battery cells) as disclosed in Hotta.  Such a configuration is disclosed by Hotta as being determinative of the existence of a normal or abnormal state ([0079]).  Furthermore, the voltage of each cell can be measured individually after the module voltage measurement, and further refinements to connections can be made in response to these measurements.  This allows the system to bypass malfunctioning cells, increasing safety.  Thus, the claim language reciting “wherein the connection configurations are configured to be dynamically switched once a voltage of the battery module falls below or rises above a setpoint value” is met.
Further regarding claims 12, 25 and 38, it would be obvious to use solid state lithium cells as these cells have increased safety relative to liquid electrolyte cells.  
Further regarding the thicknesses recited in claims 12 and 25, these are rendered obvious based on the teachings of Kejha for the reasons stated above.   Further, the batteries would meet the environmental temperature limitations recited in claim 25. 
Further regarding the battery temperature sensor and environmental temperature sensor recited in claim 38, Choi recites that the temperature sensor could be either of these.  It would be obvious to use both types of sensors in the system of Choi. 
Regarding the control scheme recited in the claim 39, the controller of modified Choi is capable of operating in the claimed manner.  
Regarding claims 18 and 43, Kejha discloses a battery charger and an interface controller to control charging of the batteries.  As such, it would be obvious to employ a charge management system in the system of Choi. 
Regarding claims 44 and 45, Kejha discloses lithium cobaltate and lithium manganate cathode materials, among others ([0036]).  It would therefore be obvious to use these as cathode materials of Choi, as Choi discloses its battery pack may comprise lithium ion cells ([0061]). 
Regarding claims 46 and 47, these claims are product by process claims and are therefore met by the combination of references.  
Regarding claim 48, Kejha teaches that cell 12 has an energy density of 240 Wh/kg ([0041]), which meets the claimed limitation of greater than 200 Wh/kg.  The reference further teaches that cell 11 has a power density of 4000 W/kg ([0040]), which also meets the claimed limitation of greater than 500 W/kg.  It is therefore presumed that the limitations relating the volumetric energy density and temperature are also therefore met by the reference, as applied to Choi. 
Response to Arguments

Applicant’s arguments filed July 12, 2022 have been considered but are not persuasive.   Regarding claim 12, the position is taken that the limitation “the first electrochemical cell and the second electrochemical cell each have an operational time within 10% of the other” is met by the applied references because the cells of Kejha/Choi are capable of being operated in such a manner.  Given its broadest reasonable interpretation, the limitation can be interpreted as a manner of operating, or a functionality of the cells (the operator can choose the C-rates, load, cutoff voltage, etc.).  The specification has been reviewed but is not believed to provide any definition of “operational time” that would narrow this interpretation.  Thus, the limitation is met by the references as stated above.  
	Regarding claims 25 and 38, the limitation “at least 80% of a total volume” is rendered obvious by the references (Kejha and Rozon).  It would be well within the skill of the art to arrive at this figure based on the disclosures of these references as explained in the rejection above.  Applicant states that “a skilled artisan would not understand Rozon as teaching the volume of two electrochemical cells relative to one another.”  However, in response, a skilled person can see from Figure 1 of Rozon that the high capacity cell 3 is much larger than the high power cell 1.  Further, the Kejha reference discusses that its first cell has electrodes that are “substantially thicker” than the second cell, which would also lead a skilled person to the 80% volume limitation.  Accordingly, the “at least 80% of a total volume” is rendered obvious by the Kejha and Rozon, and the limitation has not been shown to produce criticality or unexpected results as noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
October 6, 2022